DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rochas (9,410,522) in view of Gardner et al. (4,907,748)



Claim(s) 1-11 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rochas (9,410,522).
Regarding claim 17, Rochas shows a pilot valve assembly (12, 46) used in a fuel injector (21), the pilot valve assembly comprising: a seat retainer (12) having an inner chamber (13, 44, anything on the interior of 12) configured to be detachably insertable into a chamber of a body of the fuel injector (22), a lower portion of the seat retainer including a central passage (13) and the seat retainer extending outside of the chamber of the injector body when inserted into the chamber of the injector body (fig 1); a stator assembly (32) disposed in the inner chamber of the seat retainer, the stator assembly being in contact with a portion of the seat retainer and at least partially enclosed by the portion of the seat retainer in contact with the stator assembly (fig 1); a pilot valve seat (18) disposed in the inner chamber of the seat retainer and substantially enclosed by the seat retainer;  the seat retainer substantially enclosing the pilot valve seat by enclosing a lower portion of the pilot valve seat (fig 1 shows the seat retainer curved around a portion of the pilot valve seat to cover a lower portion of the pilot valve seat) to be fully within the seat retainer (the portion of the pilot valve that is enclosed by the seat retainer is fully within the seat retainer, see fig 1) such that the pilot valve seat does not extend into the retainer central passage (the pilot valve does not extend into passage 13),  an armature assembly (33, 35) disposed between the stator assembly and the pilot valve seat (it is partially between those two things), and configured to facilitate reciprocal movement within the inner chamber of the seat 
but fails to disclose a lower end of the guide support includes a radially inclined inner surface having a wider opening relative to a longitudinal axis of the guide support toward an edge of the lower end, wherein the radially inclined inner surface of the guide support is configured to matingly receive an upper portion of the pilot valve seat.
However, Gardner et al. teaches a fuel injector with a guide support (17), a lower end of the guide support includes a radially inclined inner surface having a wider opening relative to a longitudinal axis of the guide support toward an edge of the lower end (fig 3b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the guide support 14 of Rochas with the guide support (17) of Gardiner et al. in order to keep tension on the valve seat.
It is noted that in the above combination, the radially inclined inner surface of the guide support is configured to matingly receive an upper portion of the pilot valve seat.
Regarding claim 18, wherein a lower portion of the seat retainer includes a retainer central passage (13) extending longitudinally from a lower end of the seat retainer toward an upper end of the seat retainer.


Regarding claims 1 and 21, Rochas shows a fuel injector (21), comprising: a body (21) having a chamber in contact with fuel inside the chamber (where 12 is located in 21), the injector body including an integral needle sleeve (22) for receiving a needle valve; a pilot valve assembly (12, 46) including a seat retainer (12) configured to be detachably insertable into the chamber of the injector body and an armature assembly (35, 33) and a guide support (14) disposed in the seat retainer (fig 1), the seat retainer extending outside of the chamber of the injector body when inserted into the chamber of the injector body (fig 1); a pilot valve seat (18) disposed in the inner chamber of the seat retainer and substantially enclosed by the seat retainer;  the seat retainer substantially enclosing the pilot valve seat by enclosing a lower portion of the pilot valve seat (fig 1 shows the seat retainer curved around a portion of the pilot valve seat to cover a lower portion of the pilot valve seat) to be fully within the seat retainer (the portion of the pilot valve that is enclosed by the seat retainer is fully within the seat retainer, see fig 1), a stator assembly (32) disposed in the seat retainer the stator assembly being in contact with a portion of the seat retainer and at least partially enclosed by the portion of the seat retainer in contact with the stator assembly (fig 1), wherein each of the seat retainer, the pilot valve seat, the stator assembly and the armature assembly includes a 
but fails to disclose a lower end of the guide support includes a radially inclined inner surface having a wider opening relative to a longitudinal axis of the guide support toward an edge of the lower end, wherein the radially inclined inner surface of the guide support is configured to matingly receive an upper portion of the pilot valve seat.
However, Gardner et al. teaches a fuel injector with a guide support (17), a lower end of the guide support includes a radially inclined inner surface having a wider opening relative to a longitudinal axis of the guide support toward an edge of the lower end (fig 3b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to replace the guide support 14 of Rochas with the guide support (17) of Gardiner et al. in order to keep tension on the valve seat.
It is noted that in the above combination, the radially inclined inner surface of the guide support is configured to matingly receive an upper portion of the pilot valve seat.

Regarding claim 2, wherein no portion of the pilot valve seat is exposed outside of the seat retainer (fig 1).
Regarding claim 3, wherein the seat retainer and the stator assembly are integrated as a unitary unit (fig 1).

Regarding claim 5, wherein the pilot valve seat includes a valve seat central passage (18) extending longitudinally from a lower end of the pilot valve seat toward an upper end of the pilot valve seat.
Regarding claim 6, wherein the valve seat central passage is fluidly coupled to the retainer central passage of the seat retainer (fig 1).
Regarding claim 7 the chamber of the body is configured for receiving, at least partially, a lower end of the seat retainer (fig 1).
Regarding claim 8, the guide support (14) disposed between the armature assembly and the pilot valve seat (fig 1).
Regarding claim 9, wherein the stator assembly includes a solenoid disposed directly above the armature assembly (fig 1, depending on orientation), and the solenoid has an active state in which the armature assembly is in an upward position and an inactive state in which the armature assembly is in a downward position.
Regarding claims 10, the armature assembly is positioned within the chamber and includes a plunger central bore (for 35) configured for receiving a plunger (35).
Regarding claim 11, wherein the guide support has an inner bore (inside 14) configured to receive an armature spring and a lower end of the armature assembly (fig 1).
.

Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
The applicant has not provided any specific arguments rebutting the 103 rejections of Rochas in view of Gardner et al.. The examiner noted that this rejection was not discuss dint he interview summary. Since the applicant has not amended around the 103 rejections of Rochas in view of Gardner et al. and the applicant has not provided any specific arguments regarding that rejection, the rejection is being maintained. See above for details of the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        2/3/2022